Citation Nr: 0827211	
Decision Date: 08/12/08    Archive Date: 08/18/08	

DOCKET NO.  04-05 237	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	V.A. Girard-Brady, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1965 to 
October 1968.  He served a tour in Vietnam, but there was no 
combat service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board denied both issues on appeal in July 
2005, and the veteran appealed.  The Clerk of the US Court of 
Appeals for Veterans Claims (Court) approved a joint motion, 
the case was remanded by the Board in compliance with the 
joint motion for another VA audiometric examination with 
review of the clinical record, such audiometric examination 
was performed in August 2007, the Board remanded again in 
January 2008 for an additional VA audiometric examination, a 
compliant examination was subsequently performed in March 
2008, and all matters raised in the joint motion and prior 
Board remands have been fully addressed.  Stegal v. West, 11 
Vet. App. 268 (1998).  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Although it is conceded that the veteran was exposed to 
some degree of acoustic trauma during service, audiometric 
testing before, during and at completion of military service 
was all essentially normal, there was no particular downward 
trend in hearing acuity during service, a left ear 
stapedectomy performed many years after service in 1985 was 
attributable to otosclerosis which was entirely unrelated to 
service, hearing loss was first shown to have increased in 
severity many years after service separation, the veteran is 
shown to have worked in a loud noise environment for many 
more years following service than he did during service, and 
three competent clinical opinions on file unanimously agree 
that the veteran's current hearing loss is unrelated to 
incidents or acoustic trauma of military service.

2.  Tinnitus was not objectively complained of at any time 
during or for many years after service separation, and three 
competent clinical opinions unanimously agree that current 
tinnitus is unrelated to incidents or acoustic trauma of 
military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) is applicable to the veteran's claims.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided proper VCAA notice prior to any 
adverse determination in this appeal, and advised him of the 
evidence necessary to substantiate his claims, the evidence 
he was responsible to submit, the evidence VA would collect 
on his behalf, and advised to submit any relevant evidence in 
his possession.  Moreover, the veteran has been provided 
multiple VCAA notices following subsequent remand actions.  
He has also been provided all of the applicable laws and 
regulations in multiple Statements of the Case, and the 
veteran is represented by counsel.  All known available 
records have been collected for review including the service 
medical records, treatment records following service, and the 
veteran has been provided three VA examinations which are all 
adequate for rating purposes and which all include a review 
of the record with a request for opinions consistent with 
VCAA at 38 U.S.C.A. § 5103A(d).  VCAA is satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted to 
include sensorineural hearing loss and tinnitus) which are 
shown to have become manifest to a compensable degree within 
one year from the date of service separation.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomotology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For the purpose of applying the laws administered by VA, 
impaired hearing will not be considered to be a disability 
for VA compensation purposes until and unless any of the 
relevant pure tone decibel thresholds for speech at 500, 
1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater, or 
when the thresholds for at least three of these relevant 
frequencies are 26 decibels or greater, or when the Maryland 
CNC tests are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the Court has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that thresholds 
above 20 decibels indicate at least some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 1577 (1993).  That 
case also made it clear that a veteran need not be shown to 
actually meet the requirements of 38 C.F.R. § 3.385 during 
service for an award of service connection for hearing loss 
to be made.  A documented diminution in hearing acuity during 
service, although not meeting the regulatory requirements, 
may certainly demonstrate an onset of chronic disease or 
acoustic trauma and this must be considered by medical 
professionals and claims adjudicators.

Analysis:  The veteran filed his initial claim for service 
connection for bilateral hearing loss and tinnitus in 
February 2003, well over 34 years after he was separated from 
service.  He contends, in written statements and in testimony 
at a hearing before the undersigned, that current hearing 
loss and tinnitus is causally attributable to his routine 
exposure to acoustic trauma during service in his 
occupational specialty of aircraft frame maintenance and 
repair.  The service personnel records certainly document 
that the veteran served in this occupational specialty from 
the time he was a student in training, through his assignment 
in this occupation as an instructor, and through the 
remainder of his service in a field maintenance squadron 
including at Ton Son Nhut Air Base, Vietnam.  The Board has 
previously conceded that this occupation would have exposed 
him to a loud noise environment during service.  

The Board has considered the veteran's testimony before the 
undersigned in April 2005, and that of a friend.  The 
substance of that testimony will not be repeated.  The 
veteran reported that he experienced ringing ears in service 
and his belief that hearing loss started during service.  He 
reported working after service in a loud noise environment, 
but indicated that he wore ear protectors at this time, 
unlike during service.  He reported that he first sought 
treatment for hearing loss after service in the mid-1980's.  
He also reported that a VA physician told him that his 
hearing loss was related to service, and the veteran's friend 
who had worked for VA, testified that he had been present 
when the VA physician made this statement.

The service medical records do not reveal any complaints, 
findings, treatment or diagnosis for hearing loss or tinnitus 
at any time during service.  There are audiometric 
examinations on file from enlistment in 1965, in 1966, and at 
separation in 1968.  Each of these examinations reveals that 
hearing was essentially normal, and while there is some 
degree of expected variability in the pure tone decibel 
thresholds reported, no pure tone decibel threshold for the 
relevant frequencies of speech from 500 through 4000 Hertz 
was ever reported at 20 or above, indicative of at least some 
degree of hearing loss disability.  Additionally, despite a 
degree of variability between these reports, there is no 
clear indication of any general worsening of hearing acuity 
at any time during service.  The examinations at enlistment 
and separation reveal that certain pure tone decibel 
thresholds marginally increased over time, but others 
marginally decreased.  

Audiometric testing in August 1985 revealed a mixed hearing 
loss in the left ear and normal thresholds, with the 
exception of a mild loss at 4000 Hertz in the right ear.  At 
that time, the veteran was diagnosed for an otosclerosis in 
the left ear for which stapedectomy surgery was performed 
later that month.  A postoperative audiogram in October 1985 
revealed normal hearing at the decibel thresholds for speech 
for the left ear, and normal hearing at these thresholds for 
the right ear, with the exception of a mild loss at 4000 
Hertz.  This was 17 years after the veteran was separated 
from service.  

The veteran has been provided three VA audiometric 
examinations, each of which has included current testing and 
a review of the record then available.  Examination in March 
2003, over 34 years after service, included the first 
audiometric results showing that the veteran met the 
threshold regulatory requirement for recognition of hearing 
loss disability in each ear in accordance with 38 C.F.R. 
§ 3.385.  This audiologist wrote that while the veteran was 
exposed to a loud noise environment during service, he had 
continued to work in an extremely noisy environment his 
entire civilian life, and had been an avid hunter and 
shooter.  This audiologist reviewed the service medical 
records and stated "that his hearing in fact got no poorer 
while he was in the military and was well within normal 
limits at the time of separation."  The audiologist concluded 
that multiple normal audiograms during service, coupled with 
no objective report of tinnitus during service lead him to 
conclude that it was much less likely that hearing loss and 
tinnitus were causally related to incidents of the veteran's 
military service.

Following joint motion and remand for additional audiometric 
examination to include review of records collected from over 
16 years after the veteran was separated from service, the 
audiologist had access to and reviewed the veteran's record 
and indeed reported the results of each audiometric 
examination on file.  This audiologist wrote that audiometric 
testing at both induction and separation was reflective of 
normal hearing at the pure tone decibels thresholds for 
speech.  Due to "clearly normal hearing thresholds at the 
time of entrance and especially at the time of separation 
from the military, it is concluded that the veteran did not 
suffer any hearing loss during his military service."  This 
examiner further noted that the veteran's first report of 
tinnitus upon VA examination in 2003 was that it "had been 
present for a few years, was bilateral, and occurred daily 
when quiet."  The audiologist noted that tinnitus was highly 
correlated with noise exposure and hearing loss and that 
because the veteran did not report the onset of tinnitus 
until many years after service separation, it was most likely 
that the veteran's tinnitus was consistent with current 
hearing loss, "which was not present during military 
service."  There were no reports of tinnitus objectively 
documented during service, and collectively, the evidence 
made it less than likely that current tinnitus was 
attributable to incidents of service.

The veteran was most recently examined again by a VA 
audiologist in March 2008.  The claims folder was available 
and reviewed in its entirety.  Consistent with the two prior 
audiometric examination reports, this audiologist noted that 
the veteran's hearing was well within normal limits at the 
time of the enlistment examination in 1965, at the time of a 
periodic examination in 1966, and at the time of a separation 
examination in 1968.  He further wrote that the audiometric 
examination results at separation in 1968 were not only 
normal but "unchanged from his enlistment results."  He also 
noted that there were no other medical notes within the 
service medical records with respect to hearing loss or 
tinnitus or injury to the ears or ear surgery.  He again 
noted findings in the mid-1980's of normal to moderate 
hearing loss with an initial diagnosis of otosclerosis in the 
left ear for which stapedectomy surgery was performed.  
Postoperatively, hearing remained essentially unchanged.  The 
veteran's military occupation was again reviewed, including a 
certain exposure to acoustic trauma.  Following service 
separation the veteran had primarily been employed as a 
welder and he was also an avid hunter with shooting of large 
caliber rifles, hand guns and shotguns for which he wore 
hearing protection on the range, but not always while 
hunting.  Onset of tinnitus was again noted as having been 
reported "for several years."  At present, the diagnosis was 
normal to severe sensorineural hearing loss bilaterally with 
chronic tinnitus.  Again, and consistent with two previous VA 
audiometric examinations, the audiologist wrote that even 
conceding the veteran's exposure to significant noise during 
service in the military, noise exposure did not always lead 
to hearing loss, and the veteran's records revealed that 
hearing "was identical on exit from the military to his 
entrance results."  He noted the otosclerosis and 
stapedectomy surgery many years after service in 1985, and 
wrote that there was no connection between noise exposure and 
otosclerosis in this case.  He found that the surgery 
performed in St. Louis in 1985 "had excellent results."  He 
found no residual from that surgery at present.  Hearing loss 
at present was symmetrical and sensorineural in nature.  The 
audiologist wrote that "I will state unequivocally that [the 
veteran's] hearing loss is not the result of military 
service."  Tinnitus was not complained of during or for years 
after military service, and reports of a remote onset of 
tinnitus after working for many years as a welder made it 
less than likely that tinnitus was the result of military 
noise exposure.

A clear preponderance of the evidence on file is against the 
veteran's claims for service connection for both hearing loss 
and tinnitus.  The records speak for themselves.  Although 
the veteran certainly was exposed to a loud noise environment 
during service, the objective evidence on file shows that he 
sustained no hearing loss during service from enlistment to 
separation.  He never complained of hearing loss or tinnitus 
during service and none was identified at service separation 
or for many years following service separation.  

The episode of otosclerosis with stapedectomy surgery over 16 
years after service in 1985 is unrelated to noise exposure 
during service or to any incident, injury or disease during 
military service.  Hearing loss disability for VA purposes 
was first shown in 2003, over 34 years after the veteran was 
separated from service.  There are three competent clinical 
opinions on file and each are solidly against the veteran's 
claims for service connection for both bilateral hearing loss 
and chronic tinnitus.  

The service medical records do not themselves reveal any 
clear progression of hearing loss disability at any of the 
relevant frequencies for speech.  The veteran is certainly 
shown to have served in a loud environment through several 
years of military service in the 1960's, and for many more 
years following service separation.  His hearing loss is 
shown to be progressive over a lifetime exposure, but there 
is a complete absence of any competent clinical evidence or 
opinion on file supporting a conclusion that current hearing 
loss is in any way causally related to noise exposure during 
service.  

Although the veteran and his friend testified that a VA 
doctor told him that his hearing loss was attributable to 
incidents of service, even a corroborated recollection of a 
conversation is not a substitute for a competent written 
clinical opinion.  While the veteran is certainly competent 
to provide his own description of subjective symptoms of 
hearing loss and tinnitus, he does not have the requisite 
medical expertise to provide a competent clinical opinion 
that hearing loss disability for VA purposes first 
demonstrated over 34 years after service together with a 
"several year" history of tinnitus is attributable to 
exposure to acoustic trauma over three decades earlier during 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  There is no reasonable doubt with 
respect to either issue on appeal.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


